THE     .&&ORNEY            GENERAL




Honorable Bevington Reed              Opinion No.M-1101
Commissioner, Coordinating Board
Texas College and UnivqrSity System   Re:   Trustee election for
P. 0. Box 12788, Capitol Station             the Texas Southmost
Austin, ~Texas 78711                        .Union Junior College
                                            District.
Dear Dr. Reed:
          Your ,request for an opinion asks the following
questions:
          "Texas Southmost Union Junior College.District
     is having an election of trustees on April 1, 1972.
     They raise the question -- will the college be re-
     quired to hold a run-off election in the event no
     candidate receives a majority of the vote.
          "The second question relates tc the fact that
     one of the candidates running for office of trustee
     will not reach age 18 until sometime in March 1972.
     The deadline for filing was March ist and the
     election is to be held on April 1st."
          Subdivision (e) of Section 130.044 of the Texas Edu-
cation Code relating to elections of the Board of Trustees for
a union junior college district, provides:
          "(e) In the election each voter may vote
     foronly one candidate for each numbered position.
     The candidate receiving the most votes for each
     numbered position voted on in the election is
     entitled to serve as a trustee on the board, in
     the position to which he is elected."
          It is noted, however, that Section 130.04~3provides
that after the election of the original trustees, the Board of
Trustees "shall be organized~and constituted, pursuant to the
provisions of Section 130.082 of this code and be governed by
the provisions thereof." Subdivision (g) of Section 130.082
of the Texas Education Code specifically provides:

                           -5372-
Dr. Bevington Reed, page 2      (M-1101)



          ‘I(g) . . . At each~election candidates shall
     be voted upon and beg elected separately for each
     position on the board, and the name of each candi-
     date shall be~placed on the official ballot accord-
     ing to the numberof the position for which he or
     she is running. A.candidate receiving a majosi~ty
     of the votescast~for   all candidates for a position
     shall be declared e~lected. If no candidate re-
     ceives such a majority, then the two candidates re-
     ceiving the~hiqhest numbers of votes shall run
     against each other for the position. The runoff
     election for all positions shall~be held on the
     last Saturday in April and shall be ordered, notice
     thereof given, and he~ld, as provided herein for
     regular elections . . . .'

          You are; therefore, advised in answer to your first
question,~a runoff elections is required in the event no candi-
data receives a majority of the votes.
                                                               '~.I
          Turning to your. second question, Subdivision (d) of ~:,c
Section 130.082, Texas Education Codei provides that each rnem&-~
of the Board~shall be "a resident qualified voter of the distr

          Subdivision (g) of Section 130.082 provides that any.
resident qualified elector of the district may have his or her
name placed as a candidate on the official ballot for any posit&Q@
to be filled at each regular election.

          In Oser v. Cullen, 435 S.W.2d 896 (Tex,Civ.App. 1968,
error dism. w.o.j.), the court held that the phrase "qualifiedt;
voter" means one ~holding a voter registration certificate when-i
elected.

           Article 5.15a,, Texas Election Code, provides, +-h+t~ i$$:’
a registrant will not become eligible to vote until a dateIsuk@
sequent to the date of issuance, the certific~ate shall~shew.t$$#
date on which the will become eligible to vote.        "
                                                                    ,.::
           Since the adoption of the 26th Amendment to the         ~&
Constitution of the United States*, eighteen year old individu#
may become  qualified voters.



 * Publication of the certifying statement of the Administrat@$
   of General Services that the Amendment had become valid wasi!"
                                                                     .



Dr. Bevington Reed, .page 3      (M-1101)


          You are accordingly advised that if the individual in
question.holds a registration certificate entitling him to vote
on the date of election, he is eligible for the office of trustee,
provided he is a resident of the district.
                       SUMMARY
          Under the provisions of Section 130.082, Texas
     Educa.tionCode, an individual holding a voter regis-
     tration certificate entitling him to vote on the date
     of election, is eligible for the office of trustee
     of a junior college district if he is a resident
     of the district.
          Section 130.082 requires runoff elections for
     trustees of union junior college districts in the
     event no ~candidatereceives a majority of the votes
     cast.
                                         / truly yours,
                                        2
                                       Vti


                                       !ii2kjkb&
                                       Atto ney General of Texas
                                          v
Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE'
Kerns Taylor, Chairman
W. E. Allen,Co-Chairman
James Quick
William 3. Craig




  made on July 5, 1971, purusant to Title l,,Sec. 106b, U.S.C.A.
  This was published in 36,Fed.,Reg. p. 12725, Wed., July.7,
  1971. Texas had ratified the Amendment on May 5, 1971. Acts
  62nd Leg., 1971, R.S., S.C.R. No. 65, p. 3967-B (official bound
  vol. of Session Laws).


                              -5374-
Dr. Bevington ,Reed,page 4     (M-1101)


Bill Flanary
Sob Davis
SAMURL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant

NOLA WRITE
First Assistant       "




                             -5375”